—Judgment unanimously affirmed. Memorandum: We reject the contention of defendant that his waiver of the right to appeal was not knowing and intelligent (see, People v Callahan, 80 NY2d 273, 280). No particular litany is required for an effective waiver of the right to appeal (see, People v Kemp, 94 NY2d 831). Defendant entered a negotiated plea that was conditioned upon waiver of the right to appeal. He entered that plea upon the advice of defense counsel after discussing the waiver with him. Defendant acknowledged his right to appeal and expressly stated that he wished to waive that right. That waiver encompasses the right to challenge the severity of the sentence (see, People v Hidalgo, 91 NY2d 733, 737). In any event, the sentence is neither unduly harsh nor severe. (Appeal from Judgment of Supreme Court, Erie County, Tills, J. — Attempted Robbery, 2nd Degree.) Present — Pine, J. P., Wisner, Hurlbutt, Kehoe and Lawton, JJ.